Honorable Murphy Cole
County Auditor
Liberty County
Liberty, Texas

Dear Sir:

                                          Opinion Number o-4780
                                          Re: Taxation of property detached
                                               from independent school dia-
                                               trict and annexed to common
                                               school district.

          We have received your letter of recent date which we quote, in part,
as follows:

          "You are advised that the County Board of Trustees met on the
     night of July 11, 1942 and voted to increase the area of Connnon
     School District No. 15 by detaching some 3,000 acres of l,andfrom
     Hull Independent School District.

          "There is no contention on the part of the Hull Independent
     School District of the right or authority of the County Board to
     take such action; however, the School Board of Hull I.S.D. main-
     tains that the ad valorem tax on the area involved should not be
     assessed from Common School District until January 1, 1943, while'
     the Trustees of C.S.D. #15 have petitioned the County Tax Assessor-
     Collector to assess taxes for the common school district for this
     year, 1942.

          "Will you please advise when the County Tax Assessor-Collector
     should begin assessing and collection of taxes on property annexed
     by the common school district from area in the independent school
     district until July, 1942."

          The question of legality of the action of the County Board of Trus-
tees is not before us, and we express no opinion thereon. For the purposes
of this opinion we assume the annexation was in all respects proper and that
the requirements of lax were met. Articles 2742e, 2742f, Vernon's Annotated
Civil Statutes; School Trustees of Orange County V. District Trustees of
Prairie View Common School District No. 8, 137 Tex. 125, 153 S. W. (2d) 434.
Honorable Murphy Cole, page #2 (O-4780)



          It is our opinion that territory validly detached from one school
district and attached to a second district is properly taxable by the second
district for the entire year in which such change was effected.

          We assume that the tax in question is the tax for the maintenance
and support of the school district. We quote the following from the opinion
of the court in the case of Megargel County Line Independent School District
et al., Y. Blewett, 278 S.W. 516:

          "An examination of the cases that we have been able to con-
     sider has convinced us that, in the absence of limiting provisions
     in the law, territory annexed to an independent school district at
     any time during the year, as provided by law, and thereafter an
     election is held for an entire district authorizing the tax for
     that year and all subsequent years, the school board or the muni-
     cipal authorities may lawfully vote the tax, make the levy and as-
     sessments in accordance with the statute, and that a tax so as-
     sessed and levied can be collected for that year."

          The Commission of Appeals in affirming the case made the following
statement:

          II* * * A fair consideration of the statutes making provision
     for the creation of independent school districts leaves no reason-
     able ground to conclude that the Legislature intended that no lia-
     bility for taxes for school purposes in a school district'should
     arise until the year following the creation of the district; nor
     did the Legislature intend that~the rules of law governing taxa-
     tion for school purposes, of property in newly annexed territory,
     should be different from those which govern the taxation of prop-
     erty in a newly created district. * * * 94

         v * * * A consideration of the above statutory provisions in
    connection with all others pertaining to the subject leads to the
    conclusion that all taxable property situated on January lst, of
    any given year, in a territory which is subsequently, during such
    year, annexed to an independent school district under the provi-
    sions of Article 2865 of the Statutes 1911, becomes, by such an-
    nexation, subject to the taxing power appertaining to such dis-
    trict, and chargeable with such.taxes for that year as are levied
    under proper authority." Blewitt V. Megargel County Line Inde-
    pendent School District et al., 225 S.W. 271.

          And in the case of Ei Dorado Independent School District et al.,
V. Tisdale, et al., 3 S.:W. (2d) 420, the Commission of Appeals stated the
following:

          "Naturally, this municipal corporation (absent expressed
     declaration of authority therefor) cannot exert its powers
Honorable Murphy Cole, page #3 (O-4780)



     extra-territorially, The 1925 statute (prima facie valid at
     least) cut off authority to make asaeesments on property be-
     yond itm.llmlts and, in turn, to enforce the charges thus
     fixed."

          While the cases above cited dealt with territory annexed to an in-
dependent school district we are of the opinion that the principles announced
apply with equal force where property is annexed to common school districts.
in the first place the same statutes govern both the transfer of territory
from a common school district to an independent school district and a trans-
fer from an independent to a common school district. Articles 2742e, 2742f,
Vernon's Annotated Civil Statutes. In the second place, the constitutional
and statutory provisions authorizing the levy and collection of maintenance
taxes apply bath to common and independent school districts. Article VII,
Section 3, Constitution of Texas; Articles 2784, 2785, Vernon's Annotated
Civil Statutea.

          You are, therefore advised that where territory is detached from
4 independent school district and annexed to a common school district after
'Januarylst, such territory is subjectto the common school district mainte-
nance tax for the year in which the transfer was effected.

          You do not state whether the enlarged coavnon,schooldistrict has
voted a maintenance tax. Before such a tax can legally be levied and col-
lected, at least on the annexed territory, the enlarged district must vote
"such tax in the way and manner provided by law and by the Constitution".
Pyote Independent School District v. Dyer (Corn.App.), 34 S. W. (2d) 578;
Bigfoot Independent School.District v, Genard et al., 116 S. W. (2d) 804,
affirmed; 129 S. W. (2d) 1213; Crabb v. Celeste Independent School District
(Sup. Ct.), 146 S.W. 528; Hill v, Smithville Independent School District
(Corn.App.), 25.1S. W. 209; Article VII, Section 3, Constitution of Texas.

                                                  Very   tNly   YOU-8


APPROVED SEP 12, 1942                        ATl!OPiNEY~GENERAL
                                                              OFTRXAS

ISI Gerald C. Mann
                                             By   /B/ George W. Sparks
ATTORNEY GEN!+LOFTEXAS                                George W. Sparks
                                                             Assistant



                                           APPROVED      ,
                                    '      OPIRION
                                          COMMITTEE
                                          BY /s/ BWB
                                            CHAIRMAN